President.
In assumsit on a wager, “whether a decree in the court of Chancery would be reversed, on appeal to the house of Lords,” it was contended, that the event was not contingent, but certain ; for the law is clear, evident, and certain. But it was held, that the consideration was good, and the action lay. Settlement of a dispute is part of the consideration in this case, and *58seems to be the principal consideration in the view of the parties : that has not failed. There appears no fraud, nor concealment of circumstances, not equally in the knowledge of both parties.
There was a verdict for the defendant.